The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION
Status of Claims

 	Applicant's amendment of claims 1, 2, 6 and 7 in “Claims -05/12/2022” with “Amendment/Req. Reconsideration-After Non-Final Reject - 05/12/2022”, have been acknowledged by Examiner.
This office action consider claims 1-20 pending for prosecution, wherein claims 14-20 are withdrawn from further consideration, and claims 1-13 are presented for examination. 
Claim Rejections - 35 USC § 112
Applicant’s argument, in the “Applicant Arguments/Remarks Made in an Amendment” filed on 05/12/2022, see “The Applicant has amended claims 2 and 7 to remove "approximately" and, as the claims are clearly defined, respectfully requests withdrawal of the 35 U.S.C. § 112 (b) rejections” (remarks on page 5), has been considered and is persuasive. 
In view of that along with the relevant amendment to claims 2 and 7, in the file “Claims” filed on 05/12/2022, the 35 U.S.C. § 112(b) rejection to claim 2 and 7 has been withdrawn.
Response to Arguments
1.	Applicant’s arguments, see “Remarks”, filed on 05/12/2022, with respect to the Office Action filed on 01/21/2020, has been fully considered and are partly persuasive.  
In regards to “’implanting ions to form a Punch-Though-Stop Layer (PTSL) in a portion of the fin directly under the opening, while forming reflection doped layers in portions of the fin on inner sides of source/drain regions' (pg. 5, Non-Final Office Action of February 15, 2022)” and “However, given the confusion related to the "implanting ions" language, the Applicant has not been reasonably apprised of the rejection in the Non-Final Office Action (MPEP 706). Any subsequent rejection will therefore require a second Non-Final Office Action to clarify the grounds and basis of the rejection (MPEP 706.07(a))” (remarks page 6) are persuasive and second Non-Final Rejection will be submitted. 
In regards to “As shown in Figures 12 and 13 of Graham, the cited flexible structure formed by the troughs 214 is only disposed on a central portion of the cited wafer 202. The cited flexible troughs 214, described by Graham as having a different depth than the other troughs 212 (paragraph [0034]), are only disposed between the deeper troughs 212 that extend through the entirety of the cited wafer 202. Further, as shown in Figures 12 and 13, the deeper troughs 212 are bounded in a width direction by thicker portions of the wafer 202 that are uninterrupted by the troughs 214 cited as the flexible structure and extend along an entirety of the wafer 202 in a height direction. The cited flexible structure formed by the troughs 214 of Graham therefore is not positioned at a lateral surface of the second side of the wafer 202, offering a different structural flexibility than the claimed invention, and Graham does not disclose "a silicon wafer having a first side, a second side opposite to the first side ... a flexible structure extending from the second side at a lateral surface of the silicon wafer" as claimed in claim 1” (remarks page 7) are not persuasive. Firstly, prior art of record Graham does not teach that the troughs are only disposed on a central portion of the cited wafer 202. The troughs 214 are formed in central and side areas of the wafer. Secondly, Graham does teach that the troughs extend from a bottom surface of side (lateral) portion of the  wafer, where the word lateral means “of, at, toward the side or sides”. See the annotated image of Fig. 13 of Graham below:

    PNG
    media_image1.png
    266
    456
    media_image1.png
    Greyscale

Thus, Graham does teach that the troughs extend from a bottom surface of side (lateral) portion of the  wafer, where the word lateral means “of, at, toward the side or sides”
Please see the analysis of rejection for claims 1-13 below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

2.	Claims 1, 3-6, and 10-11 are rejected under 35 U.S.C.103 as being unpatentable over Graham et al. (US 20120264250 A1; hereinafter Graham), in view of O'Brien et al. (US 6913941 B2; hereinafter O'Brien). 
Regarding claim 1, Graham teaches a constraint for a sensor assembly (see the entire document, specifically Fig. 1+; [0018+], and as cited below), comprising:
a (see below for “silicon”) wafer (202; Fig. 13; [0033]) having a first side, a second side opposite to the first side, and a passageway (212; [0034]) extending through the (see below for “silicon”) wafer (202) from the first side to the second side, the first side is a continuous planar surface except for the passageway (212); 
As noted above, Graham does not expressly disclose “(a) silicon (wafer having a first side, a second side opposite to the first side, and a passageway extending through the) silicon (wafer from the first side to the second side, the first side is a continuous planar surface except for the passageway)”.
However, in the analogous art, O'Brien teaches a MEMS structure ([Abstract]), wherein (Fig. 8+; C4 L23+) a silicon layer (57; Fig. 9; C4 L23-43) that has trenches formed through the entire silicon layer (57; Fig. 9).
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to modify the material of Graham’s device with material of O'Brien’s device, and thereby, modified Graham’s (by O'Brien) device will have a silicon wafer (Graham 202; Fig. 13; [0033] in view of the material of O'Brien C4 L28; silicon) having a first side, a second side opposite to the first side, and a passageway (Graham 212; [0034]) extending through the silicon wafer (Graham 202; Fig. 13; [0033] in view of the material of O'Brien C4 L28; silicon) from the first side to the second side, the first side is a continuous planar surface except for the passageway (Graham 212).
The ordinary artisan would have been motivated to modify Graham in the manner set forth above, at least, because this inclusion provides a silicon layer with trenches formed through the silicon layer (O'Brien C4 L23-43), where silicon is a reliable material used in MEMS devices.
Modified Graham (by O'Brien) further teaches 
a flexible structure (Graham Pillars; [0034]; pillar structures formed when troughs 214 are formed in layer 202; hereinafter Pillars; see [0018] of the “Specification” of the instant disclosure where it states that “The constraint 200, shown in Figures 1-3, includes a silicon wafer 210 and a flexible structure 230 extending from the silicon wafer 210 in a height direction H”. Therefore, it is construed that the layer 214 is a flexible structure) extending from the second side (see Graham Fig. 13) at a lateral surface (Graham see Annotated Fig. 13, above; where the word lateral means of, at, toward the side or side) of the silicon wafer (Graham 202; Fig. 13; [0033] in view of the material of O'Brien C4 L28; silicon).  	
Regarding claim 3, modified Graham (by O'Brien) teaches all of the features of claim 1.
Modified Graham (by O'Brien) further teaches wherein the flexible structure (Graham Pillars; Fig. 13; [0034]) includes a plurality of beams and at least one trench disposed between the plurality of beams.  
Regarding claim 4, modified Graham (by O'Brien) teaches all of the features of claim 3.
Modified Graham (by O'Brien) further teaches wherein each of the plurality of beams (Graham Pillars; Fig. 13; [0034]) has a cross- sectional shape, the cross-sectional shape is a square, a rectangular, a circular, or a hexagonal shape (see Graham Fig. 13).  
Regarding claim 5, modified Graham (by O'Brien) teaches all of the features of claim 3.
Modified Graham (by O'Brien) further teaches wherein each of the beams (Graham Pillars; Fig. 13; [0034]) extends parallel to a height direction extending between the first side and the second side (see Graham Fig. 13).  
Regarding claim 6, modified Graham (by O'Brien) teaches all of the features of claim 5.
Modified Graham (by O'Brien) further teaches wherein one of the beams (Graham Pillars; Fig. 13; [0034]; see Fig. 13; where at least one pillar is flush with a lateral surface of 202) is flush with the lateral surface of the silicon wafer (Graham 202; Fig. 13; [0033] in view of the material of O'Brien C4 L28; silicon).  
Regarding claim 10, modified Graham (by O'Brien) teaches all of the features of claim 3.
Modified Graham (by O'Brien) further teaches wherein the plurality of beams (Graham Pillars; Fig. 13; [0034]) (see below for “are monolithically formed in a single piece with”) the silicon wafer (Graham 202; Fig. 13; [0033] in view of the material of O'Brien C4 L28; silicon).  
In reference to the language in claim 10 referring to wherein the plurality of beams are monolithically formed in a single piece with the silicon wafer, it is important to note that “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Accordingly the limitation "the display module is configured to be torn along the dotted area when a force is applied thereto" is not patentable over prior art as the structure of the prior art cannot be differentiate from the structural limitation as claimed.
Therefore, in reference to the language in claim 10 referring to wherein the plurality of beams are monolithically formed in a single piece with the silicon wafer, it is noted that modified Graham (by O'Brien) teaches all the structural elements in claim 10 according to the instant invention and that wherein the plurality of beams are monolithically formed in a single piece with the silicon wafer does not affect the structure of the final device. 
Regarding claim 11, modified Graham (by O'Brien) teaches all of the features of claim 10.
Modified Graham (by O'Brien) further teaches wherein the plurality of beams (Graham Pillars; Fig. 13; [0034]) (see below for “are etched into”) the silicon wafer (Graham 202; Fig. 13; [0033] in view of the material of O'Brien C4 L28; silicon).  
In reference to the language in claim 11 referring to wherein the plurality of beams are etched into the silicon wafer, it is important to note that “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Accordingly the limitation "the display module is configured to be torn along the dotted area when a force is applied thereto" is not patentable over prior art as the structure of the prior art cannot be differentiate from the structural limitation as claimed.
Therefore, in reference to the language in claim 11 referring to wherein the plurality of beams are etched into the silicon wafer it is noted that modified Graham (by O'Brien) teaches all the structural elements in claim 11 according to the instant invention and that wherein the plurality of beams are etched into the silicon wafer does not affect the structure of the final device. 
3.	Claims 2, 7-9, and 12-13 are rejected under 35 U.S.C.103 as being unpatentable over Graham et al. (US 20120264250 A1; hereinafter Graham), in view of O'Brien et al. (US 6913941 B2; hereinafter O'Brien), in view of the following statement. 
Regarding claim 2, modified Graham (by O'Brien) teaches all of the features of claim 1.
Modified Graham (by O'Brien) further teaches wherein the silicon wafer (Graham 202; Fig. 13; [0033] in view of the material of O'Brien C4 L28; silicon) has a thickness in a height direction extending between the first side and the second side (see Graham Fig. 13), the flexible structure (Graham Pillars; [0034]) has a depth in the height direction, the depth (see below for “is equal to”) the thickness.  
As noted above, modified Graham (by O'Brien) does not expressly disclose “(the depth) is equal to (the thickness)”.
However, the Applicant has not presented persuasive evidence that the claimed “wherein the silicon wafer has a thickness in a height direction extending between the first side and the second side, the flexible structure has a depth in the height direction, the depth is equal to the thickness” is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the depth is equal to the thickness). Also, the Applicant has not shown that “the depth is equal to the thickness” produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. Instead, paragraph [0022] of the “Specification” of the instant disclosure discloses other possible options such as “In other embodiments, the depth 232 could be less than or greater than the thickness 218”. Therefore, no rationale is given that the invention will not function without “the depth is equal to the thickness”. Thus, the claimed “the depth is equal to the thickness” is not critical to the invention. 
Examiner would like to note that MPEP §2144.04.IV(B) guideline, where change of shape is a Legal Precedent as Source of Supporting Rationale. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

In view of the above, as there is no persuasive evidence that the particular configuration of “the depth is equal to the thickness” is significant, the claimed limitation of “the depth is equal to the thickness” is a matter of choice which a person of ordinary skill in the art would have found obvious as per MPEP §2144.04.IV(B) guideline. Therefore, the claimed limitation of “the depth is equal to the thickness” is not patentable over modified Graham (by O'Brien).
Regarding claim 7, modified Graham (by O'Brien) teaches all of the features of claim 3.
Modified Graham (by O'Brien) further teaches wherein the beams (Graham Pillars; Fig. 13; [0034]) each have a beam width in a width direction and the trenches each have a spacing between the beams (Graham Pillars; Fig. 13; [0034]) in the width direction, the beam width (see below for “is equal to”) the spacing (see Graham Fig. 13).  
As noted above, modified Graham (by O'Brien) does not expressly disclose “(the beam width) is equal to (the spacing)”.
However, the Applicant has not presented persuasive evidence that the claimed “wherein the beams each have a beam width in a width direction and the trenches each have a spacing between the beams in the width direction, the beam width is equal to the spacing” is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without beam width is equal to the spacing). Also, the Applicant has not shown that “beam width is equal to the spacing” produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. Instead, paragraph [0025] of the “Specification” of the instant disclosure discloses other possible options such as “In other embodiments, the beam width 236 may be less than or greater than the spacing 242 in the width direction W1, W2”. Therefore, no rationale is given that the invention will not function without “beam width is equal to the spacing”. Thus, the claimed “beam width is equal to the spacing” is not critical to the invention. 
Examiner would like to note that MPEP §2144.04.IV(B) guideline, where change of shape is a Legal Precedent as Source of Supporting Rationale. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

In view of the above, as there is no persuasive evidence that the particular configuration of “beam width is equal to the spacing” is significant, the claimed limitation of “beam width is equal to the spacing” is a matter of choice which a person of ordinary skill in the art would have found obvious as per MPEP §2144.04.IV(B) guideline. Therefore, the claimed limitation of “beam width is equal to the spacing” is not patentable over modified Graham (by O'Brien).
Regarding claim 8, modified Graham (by O'Brien) teaches all of the features of claim 7.
Modified Graham (by O'Brien) further teaches wherein each of the beams (Graham Pillars; Fig. 13; [0034]) is spaced apart from the passageway (Graham 212; Fig. 13; [0034]) by at least the spacing in the width direction.  
Regarding claim 9, modified Graham (by O'Brien) teaches all of the features of claim 3.
Modified Graham (by O'Brien) further teaches wherein the plurality of beams (Graham Pillars; Fig. 13; [0034]) (see below for “are concentric to one another about”) the passageway (Graham 212; Fig. 13; [0034]).  
As noted above, modified Graham (by O'Brien) does not expressly disclose “(wherein the plurality of beams) are concentric to one another about (the passageway)”.
However, the Applicant has not presented persuasive evidence that the claimed “wherein the plurality of beams are concentric to one another about the passageway” is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without wherein the plurality of beams are concentric to one another about the passageway). Also, the Applicant has not shown that “wherein the plurality of beams are concentric to one another about the passageway” produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. Although paragraph [0023] of the “Specification” of the instant disclosure discloses states “The beams 234, as shown in Figures 3 and 4A, are disposed concentric to one another about the passageway 220” and paragraph [0030] of the “Specification” of the instant disclosure discloses states “In the embodiment shown in Figure 4B, the beam widths 246 are still the same for all of the beams 234 and the spacings 242 are still the same for all of the trenches 240 concentrically around the passageway 220”, no rationale is given that the invention will not function without “wherein the plurality of beams are concentric to one another about the passageway”. Thus, the claimed “wherein the plurality of beams are concentric to one another about the passageway” is not critical to the invention. 
Examiner would like to note that MPEP §2144.04.IV(B) guideline, where change of shape is a Legal Precedent as Source of Supporting Rationale. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

In view of the above, as there is no persuasive evidence that the particular configuration of “wherein the plurality of beams are concentric to one another about the passageway” is significant, the claimed limitation of “wherein the plurality of beams are concentric to one another about the passageway” is a matter of choice which a person of ordinary skill in the art would have found obvious as per MPEP §2144.04.IV(B) guideline. Therefore, the claimed limitation of “wherein the plurality of beams are concentric to one another about the passageway” is not patentable over modified Graham (by O'Brien).
Regarding claim 12, modified Graham (by O'Brien) teaches all of the features of claim 11.
Modified Graham (by O'Brien) further teaches wherein the silicon wafer (Graham 202; Fig. 13; [0033] in view of the material of O'Brien C4 L28; silicon) (see below for “has a (100) plane orientation”) and the plurality of beams (Graham Pillars; Fig. 13; [0034]) (see below for “are etched by deep reactive-ion etching”).
As noted above, modified Graham (by O'Brien) does not expressly disclose “(wherein the silicon wafer) has a (100) plane orientation”.
However, the Applicant has not presented persuasive evidence that the claimed “wherein the silicon wafer has a (100) plane orientation” is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without wherein the silicon wafer has a (100) plane orientation). Also, the Applicant has not shown that “wherein the silicon wafer has a (100) plane orientation” produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. Instead, paragraph [0021] of the “Specification” of the instant disclosure discloses other possible options such as “In another embodiment, the crystal structure of the silicon material comprising the wafer 210 has a (110) plane orientation”. Therefore, no rationale is given that the invention will not function without “wherein the silicon wafer has a (100) plane orientation”. Thus, the claimed “wherein the silicon wafer has a (100) plane orientation” is not critical to the invention. 
Examiner would like to note that MPEP §2144.04.IV(B) guideline, where change of shape is a Legal Precedent as Source of Supporting Rationale. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

In view of the above, as there is no persuasive evidence that the particular configuration of “wherein the silicon wafer has a (100) plane orientation” is significant, the claimed limitation of “wherein the silicon wafer has a (100) plane orientation” is a matter of choice which a person of ordinary skill in the art would have found obvious as per MPEP §2144.04.IV(B) guideline. Therefore, the claimed limitation of “wherein the silicon wafer has a (100) plane orientation” is not patentable over modified Graham (by O'Brien).
In reference to the language in claim 12 referring to wherein the silicon wafer has a (100) plane orientation and the plurality of beams are etched by deep reactive-ion etching, it is important to note that “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Accordingly the limitation "the display module is configured to be torn along the dotted area when a force is applied thereto" is not patentable over prior art as the structure of the prior art cannot be differentiate from the structural limitation as claimed.
Therefore, in reference to the language in claim 12 referring to wherein the silicon wafer has a (100) plane orientation and the plurality of beams are etched by deep reactive-ion etching it is noted that modified Graham (by O'Brien) teaches all the structural elements in claim 12 according to the instant invention and that wherein the silicon wafer has a (100) plane orientation and the plurality of beams are etched by deep reactive-ion etching does not affect the structure of the final device. 
Regarding claim 13, modified Graham (by O'Brien) teaches all of the features of claim 11.
Modified Graham (by O'Brien) further teaches wherein the silicon wafer (Graham 202; Fig. 13; [0033] in view of the material of O'Brien C4 L28; silicon) (see below for “has a (110) plane orientation”) and the plurality of beams (Graham Pillars; Fig. 13; [0034]) (see below for “are etched by wet etching”).
As noted above, modified Graham (by O'Brien) does not expressly disclose “(wherein the silicon wafer) has a (110) plane orientation”.
However, the Applicant has not presented persuasive evidence that the claimed “wherein the silicon wafer has a (110) plane orientation” is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without wherein the silicon wafer has a (110) plane orientation). Also, the Applicant has not shown that “wherein the silicon wafer has a (110) plane orientation” produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. Instead, paragraph [0021] of the “Specification” of the instant disclosure discloses other possible options such as “In an embodiment, a crystal structure of the silicon material comprising the wafer 210 has a (100) plane orientation”. Therefore, no rationale is given that the invention will not function without “wherein the silicon wafer has a (110) plane orientation”. Thus, the claimed “wherein the silicon wafer has a (110) plane orientation” is not critical to the invention. 
Examiner would like to note that MPEP §2144.04.IV(B) guideline, where change of shape is a Legal Precedent as Source of Supporting Rationale. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

In view of the above, as there is no persuasive evidence that the particular configuration of “wherein the silicon wafer has a (110) plane orientation” is significant, the claimed limitation of “wherein the silicon wafer has a (110) plane orientation” is a matter of choice which a person of ordinary skill in the art would have found obvious as per MPEP §2144.04.IV(B) guideline. Therefore, the claimed limitation of “wherein the silicon wafer has a (110) plane orientation” is not patentable over modified Graham (by O'Brien).
In reference to the language in claim 13 referring to wherein the silicon wafer has a (110) plane orientation and the plurality of beams are etched by wet etching, it is important to note that “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Accordingly the limitation "the display module is configured to be torn along the dotted area when a force is applied thereto" is not patentable over prior art as the structure of the prior art cannot be differentiate from the structural limitation as claimed.
Therefore, in reference to the language in claim 13 referring to wherein the silicon wafer has a (110) plane orientation and the plurality of beams are etched by wet etching it is noted that modified Graham (by O'Brien) teaches all the structural elements in claim 13 according to the instant invention and that wherein the silicon wafer has a (110) plane orientation and the plurality of beams are etched by wet etching does not affect the structure of the final device. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F MOJADDEDI/Examiner, Art Unit 2898